DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0010432 (hereafter Sundstrom).
Regarding claim 10, Sundstrom, as shown in figures 1-6, discloses a printed circuit board, comprising: 
an insulating layer (considering uppermost insulating having circuit layer; see figs. 1-3);
a first metal layer (the conductive layer having pad 31 formed thereon) disposed at one surface of the insulating layer;
the area of the foot print of component body 14) under adjacent to the first metal layer, the mounting area configured to have thereon an integrated circuit (component body 14), 
pads (31) including a first pad (considering center pad 31 that connected to via 16 or 18; see fig. 1) disposed on the first metal layer and disposed within the mounting area, and second pads (any other pads 31) disposed adjacent to the first pad, and 
a groove (apertures 26/50/62; figs. 2-5) provided to extend from an inside of the mounting area to an outside of the mounting area.
Allowable Subject Matter
Claims 1-9 are allowed.
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that a groove filled with thermally insulating material that extends though the first metal layer in a vertical direction and linearly from an inside of the mounting area to an outside of the mounting area.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 10, a 
Claims 12-14 are depend on claim 11 and therefore are allowed by the same reason.
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 10, a combination of limitations that the groove includes: a plurality of first grooves respectively located adjacent to corresponding ones of the second pads disposed at four sides of the first pad; and a second groove adjacent to the plurality of first grooves at the outside of the mounting area.  None of the reference art of record discloses or renders obvious such a combination.
Claim 17 is depend on claim 15 and therefore is allowed by the same reason.
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 10, a combination of limitations that the groove includes a first groove surrounding four sides of the first pad, and a second groove disposed outside the mounting area; the printed circuit board further includes a second metal layer disposed at the other surface of the insulating layer and separated in the form of islands corresponding to respective positions of the first and second grooves; and the first groove and the second groove include a first via hole and a second via hole, respectively, to electrically connect the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847